WINCHESTER, J.,
with whom TAYLOR, C.J., COLBERT, V.C.J. and COMBS, J. join, dissenting:
1 1 I respectfully dissent. Contrary to the doctrine of stare decisis, the majority opinion overrules In re King, 1990 OK 138, 837 P.2d 463, and In re Geller, 1999 OK CIV APP 45, 980 P.2d 665. King construed § 215(d) of title 84.1 The statute provides in pertinent part that for inheritance purposes, a child born out of wedlock stands in identical relation to his father and his kindred, and the latter and his kindred to the child whenever "the father was judicially determined to be such in a paternity proceeding before a court of competent jurisdiction." The majority opinion objects to the construction given § 215(d) by King, which holds there must be a judicial determination of paternity before the death of the father. The Court's opinion states and emphasizes in bold letters that "The statute does not have this requirement written into it-nor has it ever had such language." 2
12 Construing language in statutes and pronouncing what the law means constitutes the essential role of the judiciary in the American government system, and gives precedential effect to those decisions. This process makes the common law what it is. If a new court composed of different members were to overrule each pronouncement of a former court that the new court now finds objectionable, the common law could no longer be relied on to serve as guide to the interpretation of statutes and constitutional provisions. A new composition of a high court would result in lower courts closely examining established case law to determine if the new court would likely sustain or overrule that law based on potentially changed ideology within a new court.
T8 In Lasiter v. Ferguson, 1920 OK 269, 79 Okla. 200, 192 P. 197, cert. den. 254 U.S. 651, 41 S.Ct. 148, 65 L.Ed. 457 (1920), the Court made this observation about the principle of stare decisis:
"... [It is the duty of this court, on the principle of stare decisis, to adhere to such [prior judicial] decisions although the court may be of the belief ... that such decisions are not sound, for when parties have acted upon decisions as settled law, and rights have been vested thereunder, their inherent correctness or incorrectness in the abstract is of less importance than that *294the rule of property so established should be constant and invariable."
Lasiter, 1920 OK 269, ¶ 8, 192 P. at 199.
T4 In 1990, the King Court construed § 215(d) to mean that a proceeding to determine paternity must take place before the death of the father. Since that time, the lower courts and the lawyers of this state have properly treated this pronouncement, in accordance with the tradition of common law, to be binding precedent. The Court of Civil Appeals in Geller properly followed that rule. Lawyers must have depended on this pronouncement in drafting wills, and lower courts in probate cases must have followed it in determining how and whether to exclude individuals purporting to be children, grandchildren, or heirs, but born out of wedlock. This new rule promulgated by the majority will certainly produce a re-drafting of wills in an attempt to exclude unknown and unknowable claimants as blood relations in probate cases.
15 The legislature has had over twenty years to amend § 215(d), if indeed those lawmakers had determined that the King court had misconstrued the intention of that branch of government. Failure to amend a statute after its judicial construction constitutes legislative acquiescence to that construction. R.R. Tway, Inc. v. Oklahoma Tax Commission, 1995 OK 129, ¶ 13, 910 P.2d 972, 976. Over twenty legislative sessions have passed since the Supreme Court's decision in King and over ten sessions since the decision of the Court of Civil Appeals in Geller, ample opportunity to change the settled construction of § 215(d), yet the legislature has not seen fit to do so. "Legislative silence, when it has the authority to speak may be considered as an understanding of legislative intent." Owings v. Pool Well Service, 1992 OK 159, ¶ 8, n. 10, 843 P.2d 380, 382, n. 10.
" 6 The Court of Civil Appeals in the cause now before us, held that a judicial determination of paternity after decedent's death based primarily on the testimony of the putative heir's biological mother and on the DNA results is not permitted as a basis for inheritance under § 215(d). It constitutes a post-death determination. This holding, based on King, properly reflects the current case law. A post-death determination leaves no opportunity for a man to defend against a DNA determination of parentage. Aside from men who conceive children outside of wedlock, there are men who are sperm donors, whose purpose is to provide an opportunity for children to childless couples. The Artificial Insemination statutes provide that the information is not open to the general public, 10 O.S.2001, 553, and that any child born as a result of the process shall be considered for all legal intents and purposes to be the naturally conceived legitimate child of the husband and wife, 10 O.S.2001, 554. If the donor is not deceased, he may use these statutes as a defense, but if he is deceased, under the majority opinion, the DNA test could be used to prove parentage without a defense available to the true heirs, who may not be aware of the cireumstances of conception. Today's rule opens the door for post-death claims by an unknown number of potential heirs. If sperm is frozen, it is possible for conception to occur after the death of the sperm donor.
T7 The majority opinion has overruled an established rule of law for the orderly disposition of property at death,. The cases have not been overruled for extraordinary cause, only because the majority disagrees with the previous result. This new holding creates uncertainty for those planning the disposition of their estates, and those rightfully interested in those estates. The door is now left open for litigation resulting in the depleting of estate assets over claims by putative heirs seeking to prove the deceased is their father. These problems should be left to the legislature, which can craft a comprehensive solution, not this Court, which has unnecessarily created a problem that did not exist prior to this date.

. 1977 Okla.Sess.Laws, ch. 36, § 1, 84 O.S.2001, 215.


. Majority opinion, 125.